Case: 11-20727     Document: 00511808665         Page: 1     Date Filed: 04/02/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            April 2, 2012

                                     No. 11-20727                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellant
v.

SAFETY NATIONAL CASUALTY CORP.; AAA BONDING AGENCY, INC.,

                                                  Defendants- Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-3573


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        This case is remanded to the district court for its decision applying this
court’s decisions in AAA Bonding Agency, et al. v. U.S. Dep’t of Homeland
Security, No. 10-20515; No. 10-20695 (5th Cir. 10/31/2011).
        REMANDED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.